—Judgment, Supreme *191Court, New York County (Renee White, J.), rendered April 6, 1999, convicting defendant, after a jury trial, of crimin al sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The People made a sufficient showing to warrant closure of the courtroom during the undercover officers’ testimony (see, People v Ramos, 90 NY2d 490, 499, cert denied 522 US 1002). The officers were still actively engaged in ongoing undercover operations in the specific area of the instant arrest, had received threats from drug dealers, and habitually employed security precautions when appearing in court. Contrary to defendant’s argument, this showing was appropriately particularized.
The People established by dear and convincing evidence that there was an independent source for an in-court identification by an undercover officer (see, People v Williams, 222 AD2d 149, lv denied 88 NY2d 1072). The trained undercover officer, who carefully observed defendant for the purpose of making an identification, had a vivid, detailed recollection of defendant based on her own observations before, during and after the sale, independent of an identification that had been suppressed on Fourth Amendment grounds. Concur — Williams, J. P., Mazzarelli, Andrias, Lerner and Saxe, JJ.